DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Status of the Claims
Applicant's arguments, filed 10/18/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/18/2021.
Applicants have amended claims 1 and 26.
Applicants have left claims 2-3, 5-16, and 27-29 as previously presented.
Applicants have canceled claims 4 and 17-25.
Claims 1-3, 5-16, and 26-29 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.
Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 10/18/2021, with respect to Claim 26 have been fully considered and are persuasive. Applicants have amended the claim to recite “… an elasticity threshold…”. The objection of Claim 26 has been withdrawn. 
Claim Interpretation – 35 USC § 112(f) – Maintained and Newly Applied 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an elastic measuring piece used to measure an elasticity value” in claim 1; 
“an elastic adjustment part used to adjust a maximum elasticity value” in claim 1; and
“a host used to receive a current adjustment signal” in claim 6.
These limitations are being interpreted as follows according to the instant specification filed 12/02/2019.
“a pressure sensor” or “an adjustable resistor”, as described in para. [0033]; 
“an adjustment part to limit the stretchable length of the elastic piece”, as described in para. [0034]; and
“a processor”, as described in para. [0036].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103 – Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-16, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachinski et al. (Pub. No. US 2013/0085551), hereinafter referred to as Bachinski, in view Wyler et al. (Pat. No. US 3,933,148), hereinafter referred to as Wyler, in view of Aguero Villarreal et al. (Pat. No. US 10,674,917), hereinafter referred to as Villarreal.
The claims are generally directed towards a neuromonitoring device, comprising: a probe, a handle, an elastic prompt, and an elastic adjustment part. 
Regarding Claim 1, Bachinski discloses a neuromonitoring device (Fig. 2, para. [0036], “electrical stimulation device”), comprising: a probe (Fig. 2, element 133, “shaft”), a handle (Fig. 2, element 104, “housing”), and an elastic prompt (Fig. 6, element 170, “status indicator”); wherein 
the probe is connected to the handle (Fig. 2, element 133 is connected to element 104, and para. [0072], “the electrode 130 includes a shaft 133 that extends from the housing 104”) ; 

the probe head is connected to the elastic piece (Figs. 13A and 13B, electrode tip 231 is connected to the spring 224); 
the elastic measuring piece is connected to the elastic piece (Figs. 13A and 13B, element 224, element 226, and element 236 are connected when pressure is applied, and para. [0108], “when sufficient pressure is applied, the column 226 contacts the contact pad 236”) and is used to measure an elasticity value of the elastic piece and convert the elasticity value into an electrical signal (para. [0102], “the hand-held electrical stimulation device described herein generates and delivers current only when sufficient pressure is applied to the electrode by the patient’s tissue as detected by a pressure-sensitive switch … the electrode may be coupled to a force gauge, pressure gauge, strain gauge…”); 
the elastic prompt is electrically connected to the elastic measuring piece and is used to receive the electrical signal and generate prompt information regarding the elasticity value based on the electrical signal (Fig. 6, element 170, “status indicator”, and para. [0091], “the status indicator informs a user of the operational status of the device and can come in the form of visual … indicators. Examples of suitable status indicators include a light, an LED, a liquid crystal or other type of display … the status indicator may be used to indicate whether the electrode is applied to the skin with sufficient pressure to activate the device for delivery of a stimulation current”). 

Wyler teaches of a device for determining the degree of skin sensitivity by using an element to compress against an elastic system or a spring (Abstract, and Fig. 1). Wyler further teaches of an adjusting screw (Fig. 1, element 5) for adjusting the spring tension by either increasing or decreasing the tension. Wyler further teaches that the device can include a click-stop adjustment device for providing several adjustment steps such as a weak, medium, and strong spring tension (col. 2, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neuromonitoring device disclosed by Bachinski to include the elastic adjustment part taught by Wyler to adjust the spring tension to provide multiple different tensions, such as weak, medium, and strong. Wyler teaches that by adjusting the spring tension, accurate determinations can be made since the correct pressure is applied to the patient (col. 1, lines 33-37).
However, modified Bachinski does not explicitly disclose wherein the elastic piece is adjusted based on a type of surgery or a never sensitivity, and wherein for a first nerve with a 
Aguero Villarreal teaches a device for the mechanical detection comprising a probe, spring, sensor, and signal indicator, for determining the amount of mechanical force applied to the probe (Abstract, and Fig. 3). Aguero Villarreal further teaches that the device can be used for different procedures such as for nerve damage, or determining the location of a surgical incision (col. 11, lines 34-49). Aguero Villarreal further teaches that the spring constant of the device can be adjusted to any detection range for the correct procedure (col. 11, lines 26-27). Aguero Villarreal further teaches that that the elastic modulus of tissues will differ with each application, therefore, to activate the device, a different force, in Newton’s is needed to activate the device (col. 11, lines 17-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic adjustment part to adjust the maximum elasticity value of the elastic piece based on the type of surgery or procedure being performed. Aguero Villarreal teaches that by adjusting the maximum elasticity, the device allows for consistent pressure and prevents the operator from applying too much pressure to the patient (col. 11, line 50 to col. 12, line 7). 
Regarding Claim 2, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the elastic prompt is set on the handle (Fig. 6, element 170, “status indicator” is set on the housing 104).
Regarding Claim 3, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the elastic prompt is used to display the prompt information regarding the elasticity value (para. [0091], “Examples of suitable status indicators include … a liquid crystal or other 
Regarding Claim 5, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the elastic piece is made of a conductive material (para. [0105], “a compression spring is disposed along the column ... the spring is a coil spring, and may be made of spring metal”).
Regarding Claim 6, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the handle is provided with a current adjustment part (Fig. 6, elements 108a and 108b, “buttons”) used to adjust a magnitude of a nerve stimulation current (para. [0071], “an operator uses his or her finger to actuate and control the buttons to … increase and decrease the levels of stimulation, and adjust other therapy settings (e.g., waveform shape, frequency)”).
Regarding Claim 7, 
Regarding Claim 8, modified Bachinski discloses the neuromonitoring device of claim 7, wherein the current control signal includes a pulse width modulation wave control signal (para. [0096], “software is used to program the processor with information about different stimulation control signals that, when generated by the processor and transmitted to the signal generator, cause the signal generator to generate different desired electrical stimulation waveforms … waveforms may have predetermined amplitudes and frequencies”).
Regarding Claim 9, modified Bachinski discloses the neuromonitoring device of claim 6, wherein the current adjustment part includes at least one button (Fig. 6, elements 108a and 108b, “buttons” and para. [0071], “an operator uses his or her finger to actuate and control the buttons to … increase and decrease the levels of stimulation …”).
Regarding Claim 10, modified Bachinski discloses the neuromonitoring device of claim 6, wherein the current adjustment part is further used to: adjust the magnitude of the nerve stimulation current based on a first adjustment step size within a first current value range; and adjust the magnitude of the nerve stimulation current based on a second adjustment step size within a second current value range (para. [0143], “The controller is electrically coupled to … amplitude adjustment switches (buttons 908a and 908b). When the controller detects that the state of the amplitude adjustment switches has changed, the controller increases or decreases the intensity of electrical signals provided to the output stage accordingly” and para. [0096], “waveforms may have predetermined amplitudes and frequencies that are fixed or that vary in response to inputs to the processor”).
Regarding Claim 11, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the handle is provided with a current display part (Fig. 6, element 170, “status 
Regarding Claim 12, modified Bachinski discloses the neuromonitoring device of claim 1, further comprising a probe monitoring part (Fig. 27, element 906, “controller” and element 932, “memory”) used to monitor a usage status of the probe and generate probe monitoring information (para. [0144], “the controller may use the memory for storing statistics regarding usage of the system”), wherein the usage status of the probe includesResponse to Non-Final Office ActionAttorney Docket No.: 20725-0001 US00Application No.: 16/699,847 Page 4 of 11at least one of a cumulative usage time of the probe or an elastic condition of the elastic piece (para. [0144], “information such as type of program, date and frequencies of treatments, and intensities applied may be recorded in the memory”).
Regarding Claim 13, modified Bachinski discloses the neuromonitoring device of claim 1, wherein the probe further includes a sleeve (Fig. 3, element 104a, “distal portion”), the elastic piece is installed in the sleeve (Fig. 11A, element 224 and element 226 are installed into the sleeve 104), an end of the probe head is inserted into a first end of the sleeve to connect to the elastic piece (Fig. 3, element 102 “connector” and element 130 are inserted into an end of the distal portion 104a) and a second end of the sleeve is connected to the handle (Fig. 3, elements 104a and 104b, “distal portion” and “proximal portion”, Fig. 3 shows screw threads on the end of element 104a to connect the proximal portion to the distal portion)..
Regarding Claim 14, modified Bachinski discloses the neuromonitoring device of claim 13, wherein the end of the probe head inserted into the sleeve is provided with a non-slip step and an inner wall of the sleeve is provided with a limit step matching the non-slip step (Fig. 11A, 
Regarding Claim 15, modified Bachinski discloses the neuromonitoring device of claim 13, wherein a surface of the sleeve is provided with an insulation layer (para. [0071], “the distal portion 104a is formed of a rigid material, preferably plastic”).
Regarding Claim 16, modified Bachinski discloses the neuromonitoring device of claim 1, wherein an end of the probe head in contact with a human body is a ball-head structure (Fig. 2, element 131, “tip”, and para. [0072], “the tip has a rounded or ball-like surface”).
Regarding Claim 26, modified Bachinski discloses the neuromonitoring device of claim 1, wherein when the elasticity value exceeds an elasticity threshold, the elastic prompt provides an alert (para. [0091], “status indicator informs a user of the operational status of the device and can come in the form of a visual, an audible, and/or a tactile indicator … the status indicator may be used to indicate any of a number of therapeutic or other conditions … for example whether the electrode is applied to the skin with sufficient pressure to activate the device … or a change in operational mode”).
Regarding Claim 27, modified Bachinski discloses the neuromonitoring device of claim 6, wherein a maximum current threshold is set to limit the nerve stimulation current (para. [0100], “the user can set therapy thresholds (magnitude, duration of therapy) that are stored in a memory accessible to the controller”).
Regarding Claim 28, modified Bachinski discloses the neuromonitoring device of claim 12, wherein when the probe monitoring information satisfies a preset condition, the probe 
Regarding Claim 29, modified Bachinski discloses the neuromonitoring device of claim 28, wherein the preset condition includes: the cumulative usage time of the probe exceeding a time period; or the elastic condition of the elastic piece decaying to an extent (para. [0145], “the memory may store usage statistics regarding usage of the system … such as a type of program, date and frequency of treatments, and intensities applied”, the device therefore determines the time and frequency of treatments and can determine if it exceeds a time usage).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16, and 25-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Applicants have argued that Sarvazyan does not teach the elastic adjustment part is used to adjust the maximum elasticity value … wherein for a first nerve a relatively high sensitivity, a small maximum elasticity value is used and for a second nerve with a relatively low sensitivity, a relatively high maximum elasticity value is used. The 103 rejection above does not rely on Sarvazyan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791